                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

             Plaintiff,                      CASE NO. 17-20701
                                             HON. DENISE PAGE HOOD
v.

DR. BERNARD SHELTON,

             Defendant.
                                    /

               ORDER REGARDING JURY INSTRUCTION
            ON DEATH RESULTS UNDER 21 U.S.C. 841(b)(1)(C)

I.    Introduction

      Defendant has been charged in a 21-count Indictment with unlawful distribution

of controlled substances, in violation of 21 U.S.C. § 841(a)(1). Count Seven charges

that Defendant’s prescription of oxycodone for a patient (“DH”) resulted in DH’s

death. Conviction on Count Seven carries a mandatory minimum sentence of 20 years

to life. In preparing jury instructions for his case, the Government and Defendant

disagree on whether the instruction for Count Seven should include a requirement that

the Government prove that DH’s death was reasonably foreseeable to Defendant.

II.   Analysis

      A recent United States Supreme Court case could have addressed this issue. In

Burrage v. United States, ___ U.S. ___, 134 S.Ct. 881, 887 (2014), the court granted
certiorari on two issues: (1) whether a defendant can be convicted when the drug was

only a “contributing cause” of the death; and (2) whether the jury must be instructed

that the death by overdose was a “foreseeable result” of the illegal distribution of

controlled substance(s) for which the defendant was convicted. Unfortunately, the

Burrage court did not reach the second issue.

      As the Court recognized in a recent Order, a defendant cannot be liable under

the penalty enhancement provision of 21 U.S.C. § 841(b)(1)(C), unless such the

victim’s use of the controlled substances is a “but-for cause” of the death or injury.

Burrage, 134 S.Ct. at 892. But-for causation occurs when the distributed drug

combines with other factors to produce death, and death would not have occurred

without the incremental effect of the controlled substance. United States v. Volkman,

797 F.3d 377, 392 (6th Cir. 2015). As the Burrage court stated:

      When a crime requires “not merely conduct but also a specified result of
      conduct,” a defendant generally may not be convicted unless his conduct
      is “both (1) the actual cause, and (2) the ‘legal’ cause (often called the
      ‘proximate cause’) of the result.” 1 W. LaFave, Substantive Criminal
      Law § 6.4(a), pp. 464-466 (2d ed. 2003).

                                        ***

      “Results from” imposes, in other words, a requirement of actual
      causality. “In the usual course,” this requires proof “‘that the harm would
      not have occurred’ in the absence of--that is, but for--the defendant’s
      conduct.” University of Tex. Southwestern Medical Center v. Nassar, 570
      U.S. ----, ----, 133 S.Ct. 2517, 2525, 186 L.Ed.2d 503 (2013) (quoting
      Restatement of Torts § 431, Comment a (1934)).

                                          -2-
Burrage, 134 S.Ct. at 887-88.

       Since Burrage was decided, several Circuits have addressed whether a jury

must be instructed that the Government must prove that a victim’s death was

foreseeable to the defendant as a result of distributing the controlled substance(s) to

the victim. Each of those Circuits has concluded that the trial court need not give an

instruction requiring the jury to make a finding regarding the foreseeability of death

from the use of a controlled substance. See United States v. Harden, 893 F.3d 434,

449 (7th Cir. 2018) (“In sum, the ‘death results’ enhancement in § 841(b) does not

require proof that the death was reasonably foreseeable”); United States v. Alvarado,

816 F.3d 242, 250 (4th Cir. 2016) (“[T]he ‘plain language [of § 841(b)(1)(C) ] reveals

Congress’ intent’ to ‘put[ ] drug dealers . . . on notice that their sentences will be

enhanced if people die from using the drugs they distribute.’” (quoting United States

v. Patterson, 38 F.3d 139, 145 (4th Cir. 1994)); United States v. Burkholder, 816 F.3d

607, 618 (10th Cir. 2016) (holding that the government was not required to prove that

death “was a reasonably foreseeable result” of the defendant’s distribution of a

controlled substance).1


       1
         Several other Circuits had reached the same conclusion before Burrage was decided.
See, e.g., United States v. Webb, 655 F.3d 1238, 1250 (11th Cir. 2011); United States v. De La
Cruz, 514 F.3d 121, 137 (1st Cir. 2008); United States v. Houston, 406 F.3d 1121, 1124-25 (9th
Cir. 2005); United States v. Carbajal, 290 F.3d 277, 284 (5th Cir. 2002); United States v.
McIntosh, 236 F.3d 968, 972 (8th Cir. 2001), abrogated on other grounds by Burrage, 134 S.Ct.
881; United States v. Robinson, 167 F.3d 824, 832 (3d Cir. 1999).

                                              -3-
      In United States v. Volkman, 797 F.3d 377, 392-93 (6th Cir. 2015), the Sixth

Circuit noted the defendant conceded that the district court had properly given the jury

a “but-for” causation instruction; the “but-for” causation instruction included the

directive that “[i]n order to establish that a death resulted from [d]efendant’s conduct,

the government need not prove that the death was foreseeable to the defendant, . . .”

Numerous district courts in the Sixth Circuit have considered the “foreseeability of

death” issue since Burrage and have uniformly recognized that the Government is not

required to prove that the death was a reasonably foreseeable result of the distribution

of the controlled substance. See United States v. Davis, 2019 WL 168325, at **2-4

(N.D. Ohio Jan. 11, 2019); United States v. Anderson, 2018 WL 2306985, at *7 (M.D.

Tenn. May 21, 2018). See also De La Cruz v. Quintana, 2014 WL 1883707, at *2 n.2

(E.D. Ky. May 1, 2014).

      In reviewing Defendant’s brief, the Court is not persuaded that the other courts

were mistaken. Defendant does not cite the Court to any authority holding that

Section 841(b)(1)(C) requires proof that the victim’s death was foreseeable by

Defendant. Section 841(b)(1)(C) does not use or include the word “foreseeable.”

None of the cases in the Sixth Circuit identified by Defendant held that the trial court

should have included an instruction that the Government must prove that the victim’s

death was foreseeable, nor has the Court found such a case in this Circuit.



                                           -4-
III.   Conclusion

       For the reasons set forth above, the Court holds that the Government does not

have to prove that DH’s death was foreseeable to Defendant in order to prove that

DH’s death would not have occurred but-for Defendant illegally distributing the

controlled substance(s) to DH.

       IT IS ORDERED.

                                       s/Denise Page Hood
                                       DENISE PAGE HOOD
Dated: July 3, 2019                    UNITED STATES DISTRICT JUDGE




                                         -5-
